Citation Nr: 0623738	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  97-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder claimed as secondary to the service 
connected tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to July 1977.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from June 1996 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that denied an increased rating for 
hearing loss and denied service connection for nervous 
condition, diagnosed dysthymic disorder and alcohol 
dependence, as secondary to a service connected disability.  
In April 1997, the veteran perfected his appeals.  In June 
2004, the Board denied an increased rating for bilateral 
hearing loss and remanded the service connection claim for 
further development.  The remaining matter before the Board 
is as stated on the previous page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board recognizes that there has been a 
previous remand for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  
Significantly, the veteran has been (and may again be) a 
homeless veteran.  In such cases, VA has heightened 
responsibilities.  

A March 1997 statement by a VA physician, indicated that the 
veteran has longstanding tinnitus that is severe and 
progressive.  She further stated that the tinnitus has 
contributed to severe anxiety and is a factor in the 
perpetuation of the veteran's alcohol dependence.  In April 
2001, the VA examiner asserted, "it is my opinion that this 
mental disorder is not likely due to his tinnitus.  The 
reason being is that he says this occurs when he loses or 
misplaces something, which has no relationship to the ringing 
in his ears."  In June 2004, the Board remanded the claim 
for a new examination, to clarify the diagnosis and etiology 
of the psychiatric disorder.  Subsequently, in February 2005, 
the VA examiner opined that the veteran is suffering with 
late onset dysthymic disorder due to chronic pain in his 
joints and legs.  The examiner further stated that this 
depression is not related to his service-connected condition 
of tinnitus or impaired hearing.  The Board finds that the 
latest VA opinion lacks probative value as the examiner did 
not adequately provide a basis for the opinion.  As such, a 
new VA examination is indicated to seek clarification of the 
apparently conflicting statements.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be asked to 
identify all VA and non-VA providers 
who have treated or evaluated him for 
psychiatric disability since service.  
The RO should obtain complete records 
(those not already secured) of such 
treatment from all sources identified.  

2.  The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
examination to ascertain the nature and 
likely etiology of his psychiatric 
disability.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide a diagnosis for the 
veteran's psychiatric disability, and 
opine whether it is at least as likely 
as not that such disability was caused 
or aggravated by the service-connected 
tinnitus.  The examiner should provide 
detailed rationale, with specific 
references to the treatment records, 
for all opinions provided (and should 
reconcile them with any opinions 
already of record).   

3.  The RO should re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


